Filed 3/17/16 P. v. Woods CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                              (Shasta)
                                                                 ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                   C079996

         v.                                                                        (Super. Ct. Nos. 12F6888,
                                                                                           14F4107)
TYLER JOHN WOODS, JR.,

                   Defendant and Appellant.




         Appointed counsel for defendant Tyler John Woods, Jr., asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                                   I
         While responding to a report of an abandoned motorcycle at a 7-Eleven on
September 22, 2012, Anderson Police Officer Tyler Finch saw defendant and knew that
he had an outstanding warrant for his arrest. Officer Finch announced that defendant was
under arrest. Defendant left the store and a struggle ensued with the officer in the
parking lot, during which defendant grabbed for the officer’s firearm.



                                                                   1
        In case No. 12F6888, defendant pleaded no contest to resisting a peace officer
in the performance of his duty and attempting to take the officer’s firearm (Pen. Code,
§ 148, subd. (d) -- count 1)1 in exchange for a three-year split sentence (§ 1170,
subd. (h)) and the dismissal of the remaining counts and allegations with Harvey2 waivers
for restitution. The trial court imposed the agreed upon sentence, ordering defendant to
serve the first two years in county jail and the last year on mandatory supervision,
awarding 92 days of presentence credit (46 actual days and 46 conduct days), and
ordering defendant to pay restitution in an amount to be determined, along with various
fines, fees and assessments.
        In case No. 13F0537, defendant was subsequently convicted of felony receiving
stolen property. (§ 496, subd. (a).) The trial court ordered defendant to serve an
aggregate sentence of three years eight months in case Nos. 12F6888 and 13F0537,
consisting of two years in county jail, one year eight months under mandatory
supervision, and 92 days of credit for time served. In case No. 12F6888, the trial court
increased the court security fee to $120 (§ 1465.8, subd. (a)(1)), increased the criminal
conviction assessment fee to $90 (Gov. Code, § 70303), and reiterated a $760 aggregate
fine, a $151 booking fee, and the order of restitution to the victim. In case No. 13F0537,
the trial court imposed a $280 restitution fine and a $280 restitution fine suspended
pending successful completion of mandatory supervision. (§ 1202.45, subd. (b).)
        Later, in case No. 14F4107, defendant pleaded no contest to residential robbery in
concert (§§ 211, 212.5, 213, subd. (a) -- counts 1 and 23), first degree residential robbery
(§ 211 -- count 15), kidnapping (§ 207, subd. (a) -- count 19), assault with a
semiautomatic firearm (§ 245, subd. (b) -- count 25), and admitted personal use of a
firearm as to count 23 and hate crime allegations as to counts 1, 15, and 19, in return for


1   Undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal. 3d 754 (Harvey).

                                                 2
a stipulated state prison term of 26 years eight months and the dismissal of the remaining
counts and allegations with a Harvey waiver. The parties stipulated that the factual basis
for the plea could be found in the preliminary hearing transcripts, but those transcripts
have not been furnished to this court and the record does not contain any other factual
summary for case No. 14F4107.
       The trial court found defendant in violation of mandatory supervision in case
Nos. 12F6888, 12CP103, and 13F0537, and found that defendant’s possession of stolen
property convictions in case No. 13F0537 were misdemeanors for which he had
sufficient credit for time served.
       The trial court thereafter granted defendant’s Marsden motion (People v. Marsden
(1970) 2 Cal. 3d 118) and appointed new counsel. Defendant filed a motion to withdraw
his plea, claiming that his prior counsel had failed to provide him with discovery that
could have enabled him to challenge the enhancement for personal use of a firearm. After
a hearing, the trial court denied the motion.
       In case No. 14F4107, the trial court imposed the previously agreed upon sentence
of 26 years eight months in state prison, consisting of the following: the upper term
of nine years on count 23, plus a 10-year enhancement for personal use of a firearm; one
year four months on count 15; one year eight months on count 19; two years on count 25;
two years on count 1; and eight months for the hate crime enhancement. In case
No. 12F6888, the trial court imposed a three-year sentence on count 1 to run concurrent
to the sentence in case No. 14F4107, and found that defendant had already served
sufficient time on that count. The trial court ordered case No. 12CP103 dismissed.
       In case No. 14F4017, the trial court awarded defendant 443 days of presentence
credit (386 actual days and 57 conduct days) and ordered him to pay $850 in victim
restitution, a $10,000 restitution fine and a $10,000 parole revocation fine. (§§ 1202.4,
subd. (b), 1202.45.) In case No. 12F6888, the trial court awarded defendant 1,084 days
of presentence credit (943 actual days and 141 conduct days) and ordered him to pay

                                                 3
victim restitution in an amount to be determined, along with a $720 restitution fine, a
$720 probation revocation fine, a $720 parole revocation fine, a $240 court security fee
(§ 1465.8) and a $180 criminal conviction assessment (Gov. Code, § 70373).
                                                  II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                          DISPOSITION
       The judgment is affirmed.



                                                        /S/
                                                   Mauro, Acting P. J.


       We concur:



            /S/
       Murray, J.



            /S/
       Hoch, J.




                                                  4